Citation Nr: 0523606	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  99-02 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for bronchitis 
(claimed as chest pain), including as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1986 to 
December 1986 and from February 1989 to February 1992, 
with service in the U.S. Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fargo, North Dakota, which denied the 
benefits sought on appeal.  In November 2000, the Board 
remanded these issues to the RO to afford the veteran a VA 
examination and further etiology opinions regarding the 
issue of entitlement to service connection for bronchitis 
(claimed as chest pain), and for the RO to consider 
additional evidence and issue a supplemental statement of 
the case on the issue of entitlement to service connection 
for a low back disability.  That development was completed 
to the extent possible, and the case was returned to the 
Board.  Thereafter, in February 2004, the Board remanded 
the case to afford the veteran an opportunity to attend a 
VA orthopedic examination.  That development was completed 
and the case was returned to the Board.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed 
in this decision has been obtained; the RO has notified 
the veteran of the evidence needed to substantiate the 
claims and obtained all relevant evidence designated by 
the veteran.

2.  The veteran had active military service in the 
Southwest Asia Theater of operations during the Persian 
Gulf War.

3.  The veteran sustained a low back injury while on 
active duty for training and has had recurrent low back 
pain ever since; current diagnoses include a low back 
strain and the evidence is in relative equipoise as to 
whether there is a nexus between such and in-service 
trauma.    

4.  The veteran was exposed to toxic fumes of burning oil 
well fires in Kuwait for 3 months while on active duty and 
has had recurrent respiratory symptoms ever since; current 
diagnoses include reactive airway disease; the evidence is 
in approximate equipoise as to whether there is a nexus 
between such and his in-service exposure to toxic fumes.


CONCLUSIONS OF LAW

1.  Service connection for a chronic low back strain is 
warranted.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  

2.  Service connection for reactive airway disease is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  Information means non-
evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to 
the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 
2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, VA has a 
duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is 
of record to grant both claims on appeal.  Therefore, no 
further development is needed.

Factual Background

The veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  He previously had 
active duty in the Minnesota Army National Guard.  The 
service medical records showed that at the time of his 
enlistment examination in December 1988, the veteran 
reported that he had strained his back muscles while 
lifting when he served with the National Guard the 
previous summer.  He was hospitalized for one and a half 
days.  Upon reenlistment, the veteran denied any current 
back problems.

The veteran was seen in April 1989 with complaints of back 
pain.  It was recorded that he had a major muscle strain 
in June 1988, which required him to wear a brace for over 
two months.  A service medical record dated in May 1989, 
indicated that the veteran complained of lower back pain.  
In July 1989 he complained of lower back pain radiating to 
the left buttock.  In August 1990, the veteran was 
diagnosed with chronic intermittent low back pain, 
probably mechanical.  

A July 1991 service medical report showed that the veteran 
was exposed to toxic fumes of burning oil well fires in 
Kuwait for approximately 3 months.  

A May 1992 post-service medical record indicated that the 
veteran had pleuritic chest pain, although the examination 
found normal lungs.  In June 1995 he complained of 
shortness of breath and some wheezing after bailing hay.  
The veteran used inhalers to treat these symptoms.  He was 
diagnosed with acute bronchitis, bronchospasm, chest pain 
and pleuritic-type chest pain.  In July 1996 his lungs 
were found to be clear but with some slightly decreased 
breath sounds throughout.  Reference was made to 
environmental hazards in Kuwait.  The clinician noted that 
the veteran was having some bronchospasm.  It was 
suspected that he may have some underlying reactive airway 
disease.  In December 1996 a history of chronic bronchitis 
from exposure to things during Desert Storm was recorded.  
Chest x-rays showed no obvious infiltrates.  

In June 1997 the veteran was seen for complaints of low 
back pain.  He also reported coughing and chest pain.  The 
clinician noted muscle spasm on the right side with 
lateral bending.  The clinician indicated that the 
veteran's symptomatology was related to a strain.  

A VA examination report dated in December 1997, noted that 
the veteran underwent a Gulf War Protocol examination in 
October 1996, with normal pulmonary function tests and 
chest x-rays.  X-rays of the lumbar spine revealed mild 
narrowing at the lumbosacral junction, as well as minimal 
upper and mid-lumbar dextroscoliosis.  Among the diagnoses 
offered were probable hyperactive airway disease, the 
result of external allergens and history of acute low back 
strain in 1988, with current symptoms less likely than not 
related to the injury.  

A computed tomography report of the lumbar spine dated in 
March 1999, showed a central disc herniation at L5-S1 
which impressed upon the thecal sac in the midline 
position, along with narrowing of the exit foramen at L5-
S1.

A VA examiner reviewed the veteran's claims file in 
February 2003, and concluded that he had a significant 
back injury in 1988, which was not incurred during active 
duty.  He was diagnosed with mechanical low back pain 
while in the service, and with L5-S1 disc herniation with 
left sided radiculopathy thereafter.  She stated that his 
condition existed prior to service and there was nothing 
in the case file to indicate that it was exacerbated 
during service beyond its normal progression.  The 
examiner further opined that any current respiratory 
condition (defined as a bronchial disease) was not 
incurred in service.  She added that it was very unlikely 
that said disease was in any way related to environmental 
exposure during service while stationed in Southeast Asia.  

Pursuant to the Board Remand of February 2004, the RO 
obtained the veteran's National Guard medical records.  A 
June 1988 hospitalization discharge summary report noted 
that he was lifting a camouflaged net during reserve duty 
when he experienced a sudden severe back pain.  The 
veteran reported that he felt something "pop."  He 
complained of pain with straight leg raising.  X-rays of 
the lumbar spine revealed a nonunited transverse process 
at L1 bilaterally.  He was treated with physical therapy 
and the use of a lumbosacral corset.  

The veteran underwent an orthopedic lumbar spine VA 
examination on March 2005.  He complained of a constant 
dull aching pain with no flare-ups.  He described the pain 
as radiating from the lower back to the left leg.  
Following a physical examination, the examiner diagnosed 
discogenic low back pain.  He also noted radiculopathy of 
the left leg.  

The examiner who conducted the March 2005 VA examination 
opined that his low back pain was of unclear etiology.  He 
noted that the veteran's back appeared to have worsened 
since the original June 1988 injury, due to multiple 
injuries during and out of service.  Accordingly the 
examiner determined that it was less likely than not, less 
than 50 percent possibility, that his lumbar strain was 
related to service as his symptoms did not follow any 
specific nerve distribution.  He concluded that the 
veteran's L5-S1 disc herniation could be degenerative and 
could have happened regardless of his injury.  The 
examiner also indicated that the left side radiculopathy 
was not related to the low back strain.  He indicated 
having reviewed the veteran's claims file in preparation 
for the examination.

Laws and Regulations

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131.  In order to show a chronic disease in service there 
must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to 
support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness which 
became manifest either during active service in the 
Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2006. 38 C.F.R. §3.317(a)(1).  The 
veteran served in the Southwest Asia theater of operations 
during the Persian Gulf War and is a "Persian Gulf 
veteran."  See 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-
medical indicators that are capable of independent 
verification.  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month 
period will be considered chronic.  The 6-month period of 
chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  A 
chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using 
evaluation criteria from the VA's Schedule for Rating 
Disabilities (rating schedule) for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in 
this section shall be considered service- connected for 
the purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

During the pendency of this appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf 
War veterans was amended.  38 U.S.C.A. §§ 1117, 1118. 
These changes became effective on March 1, 2002.  
Essentially, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such 
as chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome) that is defined by a cluster of signs or 
symptoms, or (c) any diagnosed illness that the Secretary 
determines, in regulations, warrants a presumption of 
service connection. 38 U.S.C.A. § 1117(a)(2)(B).  
Therefore, adjudication of the veteran's Persian Gulf 
service connection claim in the present case must include 
consideration of both the old and the new criteria.

Service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992)).  Where the determinative issue 
involves medical causation or a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a 
nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 
(1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  
A claimant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks 
benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  The preponderance of the evidence must be 
against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).



Service Connection for a Low Back Disability

The veteran's service enlistment examination report dated 
in December 1988, showed that he had strained his back 
muscles while lifting when he served with the National 
Guard the previous summer.  His National Guard medical 
records showed that he was hospitalized for the strain and 
consequent severe back pain.  At the time, x-rays of the 
lumbar spine revealed a nonunited transverse process at L1 
bilaterally.  He was treated with physical therapy and the 
use of a lumbosacral corset.  

Thereafter, during service the veteran was seen for 
intermittent complaints of back pain.  The clinicians who 
treated the veteran referred to a major muscle strain in 
June 1988.  In July 1989 the veteran complained of lower 
back pain radiating to the left buttocks.  In August 1990, 
he was diagnosed with chronic intermittent low back pain, 
probably mechanical.  

Post-service medical records showed that the veteran 
continued to experience episodes of low back pain.  A 
clinician who treated him in June 1997 indicated that his 
symptomatology was related to a strain.  A VA examination 
conducted in December 1997 provided a history of acute low 
back strain in 1988, with current symptoms less likely 
than not related to the injury.  

A VA examiner who reviewed the veteran's claims file in 
February 2003, noted a significant back injury in 1988.  
She did not link his back disability to active duty.  The 
clinician stated that his condition existed prior to 
service and there was nothing in the case file to indicate 
that it was exacerbated during service beyond its normal 
progression.  

A VA examiner who examined the veteran in March 2005, 
opined that his low back pain was of unclear etiology.  He 
noted that the veteran's back appeared to have worsened 
since the original June 1988 injury, due to multiple 
injuries during and out of service.  The examiner 
determined that it was less likely than not, less than 50 
percent possibility, that his lumbar strain was related to 
service.  The examiner indicated having reviewed the 
veteran's case file in preparation for the examination.  

The Board finds problems with both VA medical opinions.  
The February 2003 opinion is of no probative value as the 
clinician was apparently under the mistaken impression 
that the veteran's initial in-service low back injury 
occurred prior to service.  It is also apparent that all 
of the relevant medical evidence was not considered by 
either clinician.  That evidence shows that the veteran 
sustained a low back injury while on active duty for 
training and has had recurrent low back pain ever since.  
Continuity of low back symptomatology is demonstrated by 
medical evidence and his current diagnoses include a low 
back strain.  The Board finds that the evidence is in 
relative equipoise as to whether there is a nexus between 
the veteran's low back strain and in-service trauma.  
Accordingly, service connection for a low back strain is 
warranted.    

Service Connection for Bronchitis (Claimed as Chest Pain), 
Including as Due to an Undiagnosed Illness

The veteran claims that he developed a respiratory 
disorder (identified as chest pain) after his discharge 
from the military.  He was diagnosed with bronchitis 
following discharge from service.  Alternatively, he 
believes that his breathing problems are manifestations of 
an undiagnosed illness that he developed as a result of 
his service in the Southwest Asia theater of operations 
during the Gulf War. Service medical records are negative 
for complaints of, treatment for, or findings of 
bronchitis or chest pain.  The Board notes that a July 
1991 service medical report showed that the veteran was 
exposed to toxic fumes of burning oil well fires in Kuwait 
for approximately 3 months.  

In July 1996 the veteran's lungs were found to be clear 
but with some slightly decreased breath sounds throughout.  
Reference was made to environmental hazards in Kuwait.  In 
December 1996 a history of chronic bronchitis from 
exposure to things during Desert Storm was recorded.  

A VA examination conducted in December 1997 noted that the 
veteran underwent a Gulf War Protocol examination in 
October 1996, with normal pulmonary function tests and 
chest x-rays.  A VA examiner who reviewed the veteran's 
claims file in February 2003, concluded that any current 
respiratory condition (defined as a bronchial disease) was 
not incurred in service.  She added that it was very 
unlikely that said disease was in any way related to 
environmental exposure during service while stationed in 
Southeast Asia.  

The Board finds that the February 2003 VA medical opinion 
by the same clinician who proffered the low back opinion 
noted above is also of no probative value.  It is clear 
that the clinician did not consider relevant medical 
evidence, to include the duration of the veteran's 
exposure to toxic substances during service, the medical 
evidence of continuity of respiratory symptomatology, an 
earlier diagnosis of reactive airway disease and a 
favorable nexus opinion between chronic bronchitis and in-
service toxic exposure.  The veteran was exposed to toxic 
fumes of burning oil well fires in Kuwait for 3 months 
while on active duty and the medical evidence shows that 
he has had recurrent respiratory symptoms ever since.  His 
current diagnoses include reactive airway disease.  The 
Board finds that the evidence is in approximate equipoise 
as to whether there is a nexus between such and his in-
service exposure to toxic fumes.


ORDER

Entitlement to service connection for a low back 
disability is granted.

Entitlement to service connection for reactive airway 
disease is granted.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


